ORDER
Roderick A. Hughes appeals the denial of his Rule 24.035 motion for postconviction relief following evidentiary hearing. He contends that the motion court clearly erred by failing to find that he had received ineffective assistance of counsel that rendered his plea involuntary, in that counsel failed to apprise him prior to the plea that the information had been amended to charge him as a prior and persistent offender under § 195.291, RSMo Supp. 1998.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).